DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-15 and 18-19 are rejected under 35 U.S.C. 102(a) as being anticipated by krafft (2018/0305091).
Krafft discloses, in fig. 19, Re-claim 1, a cap configured to selectively block an orifice of a container, the cap
comprising:
an affixing component (can be seen in figs. 9, 10) configured to affix the cap to a container orifice of a container;
a spout comprising a spout orifice 4906, the spout orifice configured to pass a liquid from an inner volume of the container to an exterior of the container;


a blocker mover component coupled to the blocker, the blocker mover component configured to move the blocker between the blocked position and an unblocked position in response to a blocker control signal;
wherein in the unblocked position the blocker is not blocking the spout orifice from passing the liquid from the inner volume of the container through the spout orifice to the exterior of the container;
a use sensor configured to generate a use signal based at least in part on a sensed condition; and
a cap controller component, the cap controller component comprising a processor and a memory, the processor configured to execute instructions stored in the memory, the instructions comprising: receiving the use signal from the use sensor; comparing the use signal to a predefined use condition; determining, based at least in part on the comparison, whether the use signal meets the predefined use condition (see [0012];
in response to determining that the use signal meets the predefined use condition, generating the blocker control signal for the unblocked position of the blocker; and in response to determining that the use signal does not meet the predefined use condition, generating the blocker control signal for the blocked position.
Re-claims 2-5, 14, wherein    the    use    sensor    comprises    at    least    one
orientation sensor configured to generate a use signal comprising data describing an orientation of the container;
wherein    the    use    sensor    comprises    at    least    one
motion sensor configured to generate a use signal comprising data describing a motion of the container;

wherein    the    use    sensor    comprises    at    least    one touch sensor configured to generate a use signal comprising data describing a touch or an absence of touch on the touch sensor; 
wherein the use sensor comprises an orientation sensor, a motion sensor, and a touch sensor, and
the sensed condition comprises an orientation of the container, a motion of the container, and a touch or an absence of touch on the touch sensor, see [0101],  [0012]-[0015].
Re- claim 6, wherein the blocker mover component comprises a motor configured to move the blocker between the blocked position and the unblocked position, see [0012], [0134]..
Re-claims 7-9, wherein:
the blocker mover component comprises a cap attachment component comprising a magnet 4914;
the blocker comprises a blocker attachment component comprising a magnet 4914 ; and
the cap attachment component and the blocker attachment component are magnetically coupled;
wherein: the blocker mover component comprises a cap attachment component comprising a mechanical attachment mechanism; the blocker comprises a blocker attachment component comprising a mechanical attachment mechanism; and the cap attachment component and the blocker attachment component are physically coupled;
wherein:
the blocker mover component comprises a cap attachment component comprising an electromagnet 4916;
the blocker comprises a blocker attachment component comprising a magnet; the cap attachment component and the blocker attachment component are magnetically coupled; and
the cap attachment component comprising the electromagnet is configured to move the blocker between the blocked and the unblocked positions in response to the cap controller component applying a voltage across a coil of the electromagnet.


Re-claims 10-11, further comprising:
an equalization vent (can be a second opening 4906), the equalization vent configured to pass a gas from outside the container to the inner volume of the container; and an equalization vent blocker configured to block the equalization vent when in a blocked position;
Re-claim 13, wherein the blocker mover component comprises
a return component comprising a spring 4910, the return component configured to return the blocker to the blocked position from the unblocked position.
Re-claim 15, wherein the user sensor comprises at least one volume sensor configured to generate a use signal comprising data describing a volume of liquid contained in the inner volume of the container (see [0004], [0012].
Re-method claims 18, 19, Krafft discloses an invention (a cap configured to selectively block an orifice of a container) having limitations substantially as claimed, therefore, the invention of Krafft is capable of performing the steps as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krafft in view of Wyatt et al. (5,294,014).

Wyatt et al. teach, in fig. 1-6,  a cap configured to selectively block an orifice of a container comprising a the blocker 18 having a spout hole 56 configured to align concentrically with the spout orifice 20 when the blocker is in the unblocked position; and an equalization vent hole 54 configured to align concentrically with the equalization vent 22 when the blocker is in the unblocked position.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Wyatt et al., to modify the invention of Krafft with the blocker comprises a spout hole configured to align concentrically with the spout orifice when the blocker is in the unblocked position and an equalization vent hole configured to align concentrically with the equalization vent when the blocker is in the unblocked position in order to facilitate of selectively opening and closing the orifice and the venting hole of the container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        February 17, 2021